Citation Nr: 1339589	
Decision Date: 12/02/13    Archive Date: 12/18/13

DOCKET NO.  10-24 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to apportionment of the Veteran's nonservice-connected pension benefits.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel



INTRODUCTION

The Veteran served on active duty from March 1975 to September 1976.  This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.

The appeal is remanded to the Appeals Management Center in Washington, DC.  


REMAND

In April 2009, the appellant submitted a VA Form 21-0788.  It appears that she intended to report her own financial information, but she filled out the column for the Veteran's financial information.  The appellant should be asked to clarify if she was reporting her own financial information.  Additionally, based on the age of the form, she should be asked to submit an updated VA Form 21-077.  

The Veteran must also be asked to submit his financial information.  He should be informed that in the absence of a divorce decree, VA presumes that he and the appellant are still married.  

Accordingly, the case is remanded for the following action:

1.  Provide the Veteran and the appellant with a VA Form 21-0788, Information Regarding Apportionment of Beneficiary's Award, and ask each to provide updated financial information.  Explain to the Veteran and the appellant the importance of completing this form. 

2.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the appellant's claim must be readjudicated.  In the absence of a divorce decree of record, the Veteran and appellant should be considered married.  If the benefit sought on appeal remains denied, the appellant and the Veteran must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


